Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-19-00488-CV

                                      Robert DUNLAP,
                     Individually and as Trustee of the Meta 1 Coin Trust,
                                           Appellant

                                               v.

                                       Charles TROIS,
                                          Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-00955
                       Honorable Mary Lou Alvarez, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE WATKINS

        In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. We order that appellee recover from appellant the costs he incurred related to this
appeal.

       SIGNED December 23, 2020.


                                                _____________________________
                                                Luz Elena D. Chapa, Justice